DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Testu Yoshida on 9/10/2021.
The application has been amended as follows: 
Claim 4 is amended to depend from claim 6.

Allowable Subject Matter
Claims 1, 3, 4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a clutch release bearing device in combination with the remainder of the structure set forth in claim 1, particularly "the flange portion has another cutout portion for prevention of the side plate from rotating relatively to the release hub, the flange portion does not have any cutout portion other than the pair of the cutoff portions, the imaginary line is defined by passing through both of the cutoff portions and the center of the side plate wherein the center of the side plate is determined by the inner diameter edge of the main body portion, which has a circular shape, and there is no imaginary line other than the imaginary line, which is associated with the side plate".
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/DAVID R MORRIS/Primary Examiner, Art Unit 3659